Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species M1, claims 1-10, 16-20 and with new claims 21-25 in the reply filed on 10/24/2022 is acknowledged.
Claim Status
Claims 1-10, 16-20 and 21-25 are pending.
Claims 11-15 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai-Jung Ho et al., (US 9,548,366 B1, hereinafter Ho) in view of Tsan-Chun Wang et al., (US 9,824,937 B1, hereinafter Wang).
Regarding claim 1, Ho discloses a method, comprising: 
depositing a dielectric cap (hard mask layer 46 in Fig. 8 made of dielectric materials described in Col. 7, lines 26-30) over a gate structure (with gate electrode 40); 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Ho’s Fig. 16, annotated. 
forming a source/drain contact (conductive feature 60A1 in Fig. 15) over a source/drain region (source/drain region 30) after forming the dielectric cap (46); 
…
depositing a etch stop layer (ESL 62 in Fig. 16) and an interlayer dielectric (ILD) layer (ILD 64) over the dielectric cap (46); 
forming a via opening (opening for contact 66A1 described in Col. 11, lines 5-12) extending though the ILD layer (64) and the etch stop layer (62) to expose the source/drain contact (60A1); and 
filling a source/drain via (contact 66A1) in the via opening (the opening for contact 66A1).  
Ho does not expressly disclose doping a top of the dielectric cap (a top of the 46) to form a doped region in the dielectric cap (46) before the etch stop layer (ESL 62 in Fig. 16) and the interlayer dielectric (ILD) layer (64) is deposited over; 
However, in the same semiconductor device manufacturing field of endeavor, Wang discloses an implantation process 240 to modified the mechanical and/or physical properties like hardness and/or etch rate of a dielectric film 150. Oxygen dopant can be used in the implantation process described in Col. 6, line 57 to Col. 7, line 38. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Wang’s doping process on Ho’s dielectric cap layer to modify the mechanical and/or physical properties of the dielectric cap layer according to Wang’s teaching before the etch stop layer the interlayer dielectric (ILD) layer is deposited over to make the doping process easier; 
Regarding claim 2, Ho modified by Wang discloses the method of clam 1,
wherein the top of the dielectric cap (the top of the Ho’s 46) is doped with oxygen ions (oxygen dopant by Wang as addressed in claim 1, implantation is an ion doping process).  
Regarding claim 4, Ho modified by Wang discloses the method of clam 1,
Ho modified by Wang does not expressly wherein the top of the dielectric cap (the top of the Ho’s 46 modified by Wang’s implantation as addressed in claim 1) is doped after forming the source/drain contact (Ho’s 60A1).
However, the Wang’s implantation can be implemented prior to forming the source/drain contact to avoid implant species doped into source/drain contact.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Wang’s implantation prior to forming the Ho’s source/drain contact to avoid contamination. 
Regarding claim 5, Ho modified by Wang discloses the method of clam 1,
further comprising annealing the doped region of the dielectric cap (Wang’s implantation as addressed in claim 1 is performed in a temperature range of 200°C and 500°C described in Col. 6, lines 61-64. Therefore, the doped region is annealed while the implantation taking place). 
Regarding claim 6, Ho modified by Wang discloses the method of clam 1,
Ho modified by Wang does not expressly disclose wherein a dopant depth of the doped region (doped region of Ho’s 46 modified by Wang’s implantation) is in a range from about 1 Angstroms to about 50 Angstroms. 
However, Wang discloses implantation parameters can be varied in ranges as described in Col. 6, lines 61-64. Therefore, the dopant depth is a result effective variable which can be optimized.  Therefore, the claim is obvious see In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990), In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996), In re Boesch, 205 USPQ 215 (CCPA) and In re Aller, 105 USPQ 233 (CCPA 1955) in MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the dopant depth in a range from about 1 Angstroms to about 50 Angstroms as a result effective variable and arrives at the recited limitation.
 Regarding claim 7, Ho modified by Wang discloses the method of clam 1,
wherein forming the via opening (Ho’s opening for contact 66A1 as addressed in claim 1) is such that the via opening further exposes the doped region of the dielectric cap (the doped region of the Ho’s 46 modified by Wang’s implantation would be exposed for the Ho’s contact 66A1).  
Regarding claim 8, Ho modified by Wang discloses the method of clam 1, wherein forming the via opening (Ho’s opening for contact 66A1 as addressed in claim 1) comprises:
performing a first etching process (Ho’s etching described in Col. 11, lines 8-12) to form the via opening extending though the ILD layer and expose a top surface of the etch stop layer (the Ho’s etching makes the opening extending through the ILD 64) and exposes a top surface of the ESL 62 first); and 
performing a second etching process (continue the Ho’s etching) to deepen the via opening such that the via opening extends through the etch stop layer (continue the Ho’s etching makes deepen the opening such that the opening extends through the ESL 62).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai-Jung Ho et al., (US 9,548,366 B1, hereinafter Ho) in view of Tsan-Chun Wang et al., (US 9,824,937 B1, hereinafter Wang) in further view of Andy Wei et al., (US 2006/0194381 A1, hereinafter Wei).
Regarding claim 3, Ho modified by Wang discloses the method of clam 1,
Ho modified by Wang does not expressly disclose wherein the top of the dielectric cap (the top of the Ho’s 46 modified by Wang’s implantation as addressed in claim 1) is doped with germanium, argon, xenon, and/or boron.
	However, in the same semiconductor device manufacturing field of endeavor, Wei discloses a dielectric layer 318 can be implant doped by ion species such as argon, xenon, and/or germanium to achieved etch rate modification described in [0046].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Wei’s ion implant species to modify Ho’s dielectric cap to achieve etch rate modification as taught by Wei. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai-Jung Ho et al., (US 9,548,366 B1, hereinafter Ho) in view of Tsan-Chun Wang et al., (US 9,824,937 B1, hereinafter Wang) in further view of Ying Xiao et al., (US 2007/0224807 A1, hereinafter Xiao).
Regarding claim 9, Ho modified by Wang discloses the method of clam 8,
Ho modified by Wang does not disclose wherein the first etching process (Ho’s etching the ILD 64 first as addressed in claim 8) is a plasma etching process using a plasma generated from a hydrogen-free gaseous mixture.  
However, in the same semiconductor device manufacturing field of endeavor, Xiao discloses: forming a trench/vai 410 in a stack of dielectric bulk insulating layer 408 and dielectric barrier layer 406 in Fig. 4A comprises plasma dry etching (first etching processing) the dielectric bulk insulating layer 408 to expose a surface 414 of the dielectric barrier layer 406 with hydrogen-free gaseous mixture as described in [0037-0038] and then another plasma dry etching (second etching processing) the dielectric barrier layer 406 with hydrogen-containing gaseous mixture described in [0039-0041].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Xiao’s etching steps of first hydrogen-free etching and second hydrogen-containing etching to have high selectivity to the dielectric bulk insulating layer 408 thereby allowing the exposed dielectric barrier layer 406 defined by the trenches 410 to be uniformly etched described in [0042] by Xiao. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Xiao’s Fig. 4A, annotated. 
Regarding claim 10, Ho modified by (Wang and Xiao) discloses the method of clam 9,
wherein the second etching process (Xiao’s second plasma dry etching as addressed in claim 9) is a plasma etching process using a plasma generated from a hydrogen-containing gaseous mixture (hydrogen-containing gaseous mixture as addressed in claim 9).  

Reasons for Allowance
Claims 16-20 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 9,548,366 B1to Ho in combination of US 9,824,937 B1 to Wang, US 2006/0194381 A1 to Wei and US 2007/0224807 A1 to Xiao) substantially teach some of following limitations:
Ho in combination of Wang, Wei and Xiao discloses a device, comprising: 
a gate structure (Ho’s gate electrode 40 in Fig. 16); a dielectric cap (Ho’s hard mask layer 46 made of dielectric materials described in Col. 7, lines 26-30) over the gate structure (Ho’s 40) and comprising a doped region (top portion of Ho’s 46 can be doped by teaching of Wang of an implantation process 240 within a doping depth to modified the mechanical and/or physical properties like hardness and/or etch rate of a dielectric film 150 described in Col. 6, line 57 to Col. 7, line 38) and an un-doped region (undoped bottom portion of Ho’s 46) between the gate structure (Ho’s 40) and the doped region (the top portion of Ho’s 46 modified by Wang’s implantation); 
a source/drain contact (Ho’s conductive feature 60A1 on source/drain region 30) adjacent to the gate structure (Ho’s 40) …; 
an interlayer dielectric (ILD) layer (Ho’s ILD 64) over the doped region (the top portion of Ho’s 46 modified by Wang’s implantation) of the dielectric cap (Ho’s 46) and the source/drain contact (Ho’s 60A1); 
a source/drain via (Ho’s contact 66A1) in the interlayer dielectric (ILD) layer (Ho’s 64) and electrically connected to the source/drain contact (Ho’s 60A1).
However, Ho in combination of Wang, Wei and Xiao does not teach the limitations of “a source/drain contact adjacent to the gate structure and in contact with a sidewall of the doped region of the dielectric cap” as recited in claim 16. Therefore, the claim 16 is allowed. 
Regarding claims 17-20, they are allowed due to their dependencies of claim 16.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 9,548,366 B1to Ho in combination of US 9,824,937 B1 to Wang, US 2006/0194381 A1 to Wei and US 2007/0224807 A1 to Xiao) substantially teach some of following limitations:
Ho in combination of Wang, Wei and Xiao discloses a method, comprising: 
providing a gate structure (Ho’s gate electrode 40 in Fig. 5) with a gate spacer (Ho’s 26) surrounding the gate structure (Ho’s 40);
etching back the gate structure (etching back Ho’s gate electrode 40 as shown in Fig. 6) and the gate spacer (etching back Ho’s gate spacer 26 as shown in Fig. 8);
forming a dielectric cap (Ho’s hard mask layer 46 and 52 in Fig. 8 made of dielectric materials described in Col. 7, lines 26-30 and in Col. 8, lines 7-19) over the gate structure (Ho’s 40) and the gate spacer (Ho’s 26); 
forming a source/drain contact (Ho’s conductive feature 60A on source/drain region 30 in Fig. 14) on opposite sides of the dielectric cap (Ho’s opposite sides of the 46-52); 
doping the dielectric cap to form a doped region in a top portion of the dielectric cap (a top portion of the Ho’s 46-52 can be doped by teaching of Wang of an implantation process 240 within a doping depth to modified the mechanical and/or physical properties like hardness and/or etch rate of a dielectric film 150 described in Col. 6, line 57 to Col. 7, line 38) …
depositing an interlayer dielectric (ILD) layer (Ho’s ILD 64 in Fig. 16) over the doped region of the dielectric cap (the top portion of Ho’s 46 modified by Wang’s implantation) and the source/drain contact (the Ho’s 60A); 
forming a via opening (Ho’s opening for contact 66A1 described in Col. 11, lines 5-12) in the ILD layer (Ho’s 64); and 
forming a source/drain via (Ho’s contact 66A1 in Fig. 16) in the via opening (the in Fig. 16 opening for contact 66A1).  
However, Ho in combination of Wang, Wei and Xiao does not teach the limitations of “wherein a ratio of a depth of the doped region to a maximal thickness of the dielectric cap is in a range from about 3% to about 60%” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 21-25, they are allowed due to their dependencies of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898